      Case 2:19-cv-00365-MHT-JTA Document 137 Filed 04/12/20 Page 1 of 56



      IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

         MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


YASHICA ROBINSON, M.D.,                 )
et al., on behalf of                    )
themselves, their                       )
patients, physicians,                   )
clinic administrators,                  )
and staff,                              )
                                        )
        Plaintiffs,                     )
                                        )          CIVIL ACTION NO.
        v.                              )            2:19cv365-MHT
                                        )                 (WO)
STEVEN MARSHALL, in his                 )
official capacity as                    )
Alabama Attorney General,               )
et al.,                                 )
                                        )
        Defendants.                     )

                                  OPINION

       In December 2019, a novel coronavirus, which causes

the     disease    now    known    as       COVID-19,   began    to   spread

quickly      around      the   world.         On   March   13,   2020,      the

President of the United States and the Governor of the

State of Alabama declared the COVID-19 outbreak both a

national        and    state      emergency.            Following     these

declarations, Alabama’s State Health Officer issued a

series of orders suspending certain public gatherings.
   Case 2:19-cv-00365-MHT-JTA Document 137 Filed 04/12/20 Page 2 of 56



One of these orders, published on March 27, mandated the

postponement       of   “all   dental,      medical,     or    surgical

procedures,” with two exceptions: (a) those “necessary

to treat an emergency medical condition” and (b) those

“necessary    to    avoid   serious     harm    from   an     underlying

condition or disease, or necessary as part of a patient’s

ongoing and active treatment.”              State Health Order of

March 27, 2020 (doc. no. 88-1) at 6 ¶ 7.

    Plaintiffs Yashica Robinson, M.D., Alabama Women’s

Center, Reproductive Health Services, and West Alabama

Women’s Center are abortion providers in Alabama.                   They

seek in this ongoing litigation to enjoin enforcement

against them of the State Health Officer’s March 27

“Order of the State Health Officer Suspending Certain

Public Gatherings Due to Risk of Infection by COVID-19,”

extended (with identical language as relevant here) on

April 3.1    See State Health Order of April 3, 2020 (doc.


    1. This ongoing litigation was initiated in May 2019
to challenge an Alabama statute that imposed criminal
liability on abortion providers for nearly all abortions,
completed or attempted, regardless of fetal viability.
                                   2
   Case 2:19-cv-00365-MHT-JTA Document 137 Filed 04/12/20 Page 3 of 56



no. 109-1).       The defendants are Steven Marshall, the

Attorney General, and Dr. Scott Harris, the State Health

Officer.2

    For the reasons described below, the plaintiffs’

motion for a preliminary injunction will be granted in




See Robinson v. Marshall, 415 F. Supp. 3d 1053 (M.D. Ala.
2019) (Thompson, J.). Because the statute contravened
clear Supreme Court precedent, the court preliminarily
enjoined enforcement of the statute as applied to
pre-viability abortion. See id. On March 30, 2020, the
plaintiffs then moved to supplement their complaint to
challenge the March 27 state health order, and the court
granted the motion.
    2. Additional defendants are the district attorneys
of the four counties where the plaintiff clinics are
located, the Chairman of the Alabama Board of Medical
Examiners, and the Chairman of the Medical Licensure
Commission of Alabama. See First Amended Complaint (doc.
no. 79) at 8-12 ¶¶ 20-28. These defendants were named
in the original complaint in this case, see Complaint
(doc. no. 1) at ¶¶ 18-25, but were voluntarily dismissed
without prejudice after they agreed to abide by any
relief issued by the court as to the statute originally
challenged. See Orders (doc. nos. 44, 49).     They were
were added back in as parties in the amended complaint,
see First Amended Complaint (doc. no. 79) at 8-12
¶¶ 20-28, but have not appeared or participated in this
phase of the litigation. When the court refers to the
defendants in this opinion, the court is referring to
only Steven Marshall, the Attorney General, and Dr. Scott
Harris, the State Health Officer.
                                   3
     Case 2:19-cv-00365-MHT-JTA Document 137 Filed 04/12/20 Page 4 of 56



part, denied in part, and held in abeyance in part.3



                              I.     BACKGROUND

      In light of the ongoing COVID-19 emergency, Alabama’s

State Health Officer, Dr. Scott Harris, has issued a

series of state health orders suspending certain public

gatherings and placing limits on the performance of many

medical “procedures.”           How the restrictions on medical

procedures apply to abortion was not immediately clear.

In part because abortion providers in Alabama operate in

an    atmosphere      of    hostility,      the    plaintiffs       sought

clarification       of     whether    the   restrictions      allow        the

continued performance of abortions.               Repeated efforts to



    3. In light of the temporary restraining order issued
in S. Wind Women’s Ctr. LLC v. Stitt, No. CIV-20-277-G,
2020 WL 1677094 (W.D. Okla. Apr. 6, 2020) (Goodwin, J.),
the motion for a preliminary injunction is held in
abeyance to the extent that it seeks relief prohibiting
application to all medication abortions of the medical
restrictions of the State Health Officer’s March 27, 2020
and April 3, 2020 state health orders (and to any future
orders extending the application of the medical
restrictions). The court will further consider whether
relief is appropriate on this issue.
                                      4
      Case 2:19-cv-00365-MHT-JTA Document 137 Filed 04/12/20 Page 5 of 56



clarify the application of the medical restrictions to

abortion, including by the plaintiffs and by this court,

have yielded multiple inconsistent interpretations put

forth by the defendants and their attorneys.

       The initial state health order, entered on March 19,

2020,       delayed      “all     elective      dental      and     medical

procedures.”        State Health Order of March 19, 2020 (doc.

no. 88-4) at 4 ¶ 6.             On March 20, an assistant general

counsel      for   the    Alabama     Department     of    Public    Health

confirmed to the plaintiffs’ counsel that the department

“ha[d] no plans to apply the order to the [abortion]

clinics.”       Decl. of Pls.’ Counsel (doc. no. 73) at 46 ¶

4.

       However,     on   March     27,    the   State     Health    Officer

amended the restriction on medical procedures in the

March 19 state health order, postponing “all dental,

medical, or surgical procedures,” with two exceptions:

(a)     those    “necessary      to   treat     an   emergency      medical

condition” and (b) those “necessary to avoid serious harm

from an underlying condition or disease, or necessary as

                                      5
   Case 2:19-cv-00365-MHT-JTA Document 137 Filed 04/12/20 Page 6 of 56



part of a patient’s ongoing and active treatment.”                   State

Health Order of March 27, 2020 (doc. no. 88-1) at 6 ¶ 7.

    Counsel for the plaintiffs reached out again to the

Alabama Department of Public Health, seeking to confirm

that the March 27 state health order would still not be

applied to the clinics.        See Decl. of Pls.’ Counsel (doc.

no. 73) at 47 ¶ 9-10.        As the plaintiffs interpreted the

state   health    order,     “medication         abortion       is   not    a

procedure within the terms of the order and ... surgical

abortion procedures fall within the exceptions.”                     Id. at

47 ¶ 10.    On March 29, the chief counsel to the attorney

general stated in response to the questions from the

plaintiffs’ counsel that “we are unable to provide ... a

blanket affirmation that abortions will, in every case,

fall within one of the exemptions.”               Id. at 48 ¶ 14.          In

other words, under this interpretation, the restrictions

on medical procedures may prohibit some abortions.                   Given

this, the plaintiffs filed both a motion to file a

supplemental     complaint     and       a   motion   for   a   temporary

restraining order and preliminary injunction, seeking to

                                     6
      Case 2:19-cv-00365-MHT-JTA Document 137 Filed 04/12/20 Page 7 of 56



immediately enjoin enforcement of the March 27 order

against abortion providers and abortion clinics.

       During an emergency on-the-record hearing on March

30, this court asked counsel for the defendants whether

the      State      Health     Officer     had       taken   a    position

interpreting the revised March 27 state health order.

See March 30, 2020, Hr’g Tr. (doc. no. 98) at 5:23-25,

21:17-22:1.         Counsel for defendants represented that the

State      Health    Officer     had    taken    a    position    and       had

communicated that position to counsel’s office.                       See id.

at 6:1-7, 20:4-8, 22:2-5.              Counsel explained that, per

the State Health Officer’s own interpretation, the March

27 state health order did apply to abortions and that

abortions would only meet the exceptions where required

to protect the life and health of the mother.                         See id.

at     20:22-21:1,        22:6-10.         In     response       to     these

representations, the court entered a broad temporary

restraining order enjoining the application of the March

27 state health order against abortion providers and

abortion clinics because the state health order, as so

                                       7
   Case 2:19-cv-00365-MHT-JTA Document 137 Filed 04/12/20 Page 8 of 56



described by defense counsel, operated as a prohibition

on abortion during the pendency of the order.                            See

Robinson v. Marshall, 2020 WL 1520243 (M.D. Ala. 2020)

(Thompson, J.), amended by Robinson v. Marshall, 2020 WL

1659700 (M.D. Ala. 2020), and appeal dismissed, No.20-

cv-11270-B (11th Cir. 2020).

    As requested, the court gave the defendants 48 hours

to respond to the plaintiffs’ motion for a preliminary

injunction    and    indicated     that,     upon    receipt     of      the

defendants’     response,       the    court     would     immediately

reconsider its decision.         The court set the motion for a

preliminarily injunction for a fast-track hearing a week

later, on April 6.

    Late in the day on April 1, before this court could

hold a preliminary injunction hearing, the defendants

filed a motion to dissolve the temporary restraining

order and a motion to stay enforcement of that order

pending appeal.      In their briefs, the defendants advanced

a new interpretation of the March 27 state health order.

The defendants explained in a footnote that they actually

                                   8
   Case 2:19-cv-00365-MHT-JTA Document 137 Filed 04/12/20 Page 9 of 56



“did not mean to suggest that [protecting the life or

health of the mother] are the only circumstances where

an abortion would fit within one of the two exceptions”

in the March 27 order.         Defs.’ Br. in Support of Mot. to

Dissolve    (doc.    no.   89)    at   26    n.30.      Instead,         the

defendants indicated, this was just one example of a

range of exceptions, though they did not affirmatively

provide any other examples of how the exceptions would

permit   an   abortion      to   proceed.         See   id.       In      an

accompanying declaration, Dr. Scott Harris, the State

Health     Officer,      explained       that     while     “abortions

constitute ‘procedures’” under the order and that “no

particular    type    of   ...    procedure     categorically       fits

within one of the two exceptions,” the determination of

whether an exception applies “should be made by a doctor

using reasonable medical judgment based upon his or her

patient’s individual circumstances.”                 Decl. of State

Health Officer (doc. no. 88-15) at 6 ¶¶ 22-23.                  But Dr.

Harris still did not explain how the restrictions on

medical procedures and associated exceptions in the March

                                   9
  Case 2:19-cv-00365-MHT-JTA Document 137 Filed 04/12/20 Page 10 of 56



27 order applied to abortions.                    The plaintiffs and the

court were still in the dark on this point.

    The court held an immediate hearing on April 3 to

discuss, among other things, the defendants’ revision in

their April 1 brief (allowable abortions not limited to

protecting the life or health of the mother) of their

prior interpretation in the March 30 hearing (abortions

limited to protecting the life or health of the mother),

both of which, according to defense counsel, were made

after talking with State Health Officer Harris.                              See

March 30, 2020, Hr’g Tr. (doc. no. 98) at 6:1-7, 20:4-8,

22:2-5; April 3, 2020, Hr’g Tr. (doc. no. 123) at 35:9-13,

37:13-14.      During          the    April       3    hearing,      the   court

understood     the        defendants         to       make    four    critical

clarifications       of    the       scope    of      the    restrictions     on

medical     procedures          and     its           exceptions.          These

clarifications, however, were not in the March 27 state

health order, the defendants’ brief, or Dr. Harris’s

declaration.         As    a     result,      the       court   reduced      the

defendants’ four April 3 clarifications to writing.

                                       10
Case 2:19-cv-00365-MHT-JTA Document 137 Filed 04/12/20 Page 11 of 56




 First, “[i]n general, for an abortion, like any other

  procedure,      a     doctor   should    examine     his    or    her

  patient, consider all circumstances, and determine

  whether one of the exceptions to the March 27 order

  applies. If they do, the procedure can go forward.”

  Robinson v. Marshall, 2020 WL 1659700, at *3 (M.D.

  Ala.    Apr.     3,    2020)   (internal      quotation      marks,

  alteration, and citation omitted).

 Second, “if a healthcare provider determines, on a

  case-by-case basis in his or her reasonable medical

  judgment, that a patient will lose her right to

  lawfully seek an abortion in Alabama based on the

  March    27    order’s    mandatory     delays     ...     then   the

  abortion may be performed without delay pursuant to

  the exceptions in the March 27 order.                The provider

  may examine his or her patient as needed to make the

  necessary determination regarding the age of the

  fetus.”       Id. (internal citation omitted).

 Third, “[i]f a healthcare provider determines, again


                                 11
  Case 2:19-cv-00365-MHT-JTA Document 137 Filed 04/12/20 Page 12 of 56



    on a case-by-case basis in his or her reasonable

    medical judgment, that the abortion cannot be delayed

    in a healthy way, then the abortion may be performed

    without delay pursuant to the exceptions in the March

    27    order.”            Id.     (internal     quotation     marks,

    alteration, and citation omitted).               “[A] healthcare

    provider may also examine his or her patient to

    assess whether or not an abortion can be delayed for

    two   weeks    in    a   healthy      way....”     Id.    (internal

    quotation marks omitted).

   Fourth,     and      finally,      “[t]he    reasonable     medical

    judgment of abortion providers will be treated with

    the same respect and deference as the judgments of

    other medical providers. The decisions will not be

    singled out for adverse consequences because the

    services        in        question       are     abortions           or

    abortion-related.”             Id. (internal citation omitted).

    Based largely upon these clarifications, the court

found that its initial March 30 temporary restraining

order “swept too broadly,” as the April 3 clarifications
                                     12
  Case 2:19-cv-00365-MHT-JTA Document 137 Filed 04/12/20 Page 13 of 56



“alleviated the court’s most serious concerns underlying

the issuance of its temporary restraining order.”                        Id.

The court thus narrowed its temporary restraining order

by granting the defendants’ motion to stay “to the extent

that the court adopts as its order the clarifications

agreed upon by the defendants.”               Id. at *4.        The court

did not stay the temporary restraining order in full

because    the    defendants’       clarifications         of   the    state

health order were not otherwise binding.4

    Also     on    April   3,   in    the    midst    of    the    court’s

resolution    of    the    motion    to     stay,    the   State      Health

Officer issued a new state health order that extended the

relevant restrictions on medical procedures until April



    4. The court did not act on the motion to dissolve
the temporary restraining order because it lacked
jurisdiction to do so, given that the defendants had
filed an appeal from the temporary restraining order to
the Eleventh Circuit Court of Appeals.     See Notice of
Appeal (doc. no. 94); see also Robinson v. Marshall, 2020
WL 1659700, at *1 (M.D. Ala. 2020) (Thompson, J.). The
appeal was later dismissed on April 4 pursuant to the
parties’ joint motion. See Letter from David J. Smith,
Clerk of Eleventh Circuit Court of Appeals, to Clerk,
Middle District of Alabama (doc. no. 122).
                                     13
  Case 2:19-cv-00365-MHT-JTA Document 137 Filed 04/12/20 Page 14 of 56



30.     See State Health Order of April 3, 2020 (doc. no.

109-1).       The restrictions on medical procedures in the

March 27 order are identical to the restrictions in the

April 3 order.      As a result, the defendants agreed that

“to the extent that any provider could lawfully have

considered the April 17 expiration date from the March

27 order, that provider can instead consider the new

expiration date of April 30, 2020.”            Order (doc. no. 113)

at 2.

      On April 5, counsel for the defendants submitted

three additional written clarifications to the court’s

understanding of their April 3 oral clarifications.                  See

Defs.’ Notice (doc. no. 120).

   First, the defendants additionally clarified that “a

      healthcare    provider’s     assertion      that   a   procedure

      meets one of the exceptions is not conclusive proof

      that the procedure meets one of the exceptions.” Id.

      at 2.

   Second, the defendants additionally clarified that

      “any healthcare provider would still need to make an
                                  14
  Case 2:19-cv-00365-MHT-JTA Document 137 Filed 04/12/20 Page 15 of 56



    individualized determination for his or her patient

    as to whether losing the ability to have a procedure

    performed would cause serious harm to the patient.”

    Id. at 3.

   Third, the defendants additionally clarified that

    “the exceptions require that the risk to a patient’s

    health be sufficiently serious.” Id. at 3 (internal

    quotation marks, alteration, and citation omitted).

    During the April 6 preliminary injunction hearing,

however, the State Health Officer, Dr. Scott Harris, put

forth yet another interpretation of the restrictions on

medical procedures.         First, although the March 19 and

March   27   state    health     orders     had   been    interpreted

differently, see Decl. of Pls.’ Counsel (doc. no. 73) at

46 ¶ 4 (“no plans to apply” March 19 order to abortion

clinics); id. at 48 ¶ 14 (“unable to provide ... blanket

affirmation that abortions will, in every case, fall

within one of the exemptions” to the March 27 order), Dr.

Harris explained that he meant for the two orders “to

have the same effect.”       April 6, 2020, Hr’g Tr. (doc. no.
                                  15
  Case 2:19-cv-00365-MHT-JTA Document 137 Filed 04/12/20 Page 16 of 56



133) at 12:17.        Second, just as the determination of

whether a particular procedure was elective or not in the

March 19 order was “left ... to the discretion of the

provider,” id. at 11:8, for the current restrictions on

medical procedures “[t]he providers are the ones who

determine     whether     their     procedure        fits    in    those

exceptions, not the health department.”              Id. at 49:19-21.

Third, a provider can consider “whatever factors they

would deem ... appropriate” when making a determination

of whether the exceptions in a particular circumstance

have been satisfied.          Id. at 15:25–16:8.            Fourth, the

Department    of   Public     Health    does   not    intend      for    an

abortion provider to necessarily delay even a single

procedure as a result of the restrictions on medical

procedures.    See id. at 50:5-14.         Fifth, and finally, the

Department     does     not    intend     to    review       healthcare

providers’ decisions.         See id. at 44:3-14.

    To the extent that Dr. Harris’s April 6 testimony

represents the current interpretation of the restrictions

on medical procedures, it reveals substantial common

                                  16
     Case 2:19-cv-00365-MHT-JTA Document 137 Filed 04/12/20 Page 17 of 56



ground       between    the     two    parties.        Dr.    Harris,      for

instance, made clear that the order was never intended

to establish a blanket ban on abortions, but rather that

the order contemplated “case-by-case determination[s].”

Id.    at    18:1-8.      Dr.    Harris      further     emphasized       that

providers, and not the Alabama Department of Health,

should      decide     which    factors      to   consider    in    deciding

whether the order’s exceptions apply.                  See id. at 13:18-

21, 15:3-16:8.         And Dr. Robinson, one of the plaintiffs

in    this    litigation       and    the    medical   director      of    the

plaintiff Alabama Women’s Center, agreed that providers

could delay abortions under certain circumstances.                        See,

e.g., id. at 139:20-23 (for patients presenting with

COVID-19       symptoms);       id.     at    155:8-10    (acknowledging

possibility that at least one abortion could be safely

postponed).

       Nonetheless,       Dr.        Robinson     testified        that    the

defendants’ additional written clarifications on April 5

to the court’s understanding of their representations on

April 3, caused her serious concern.                   According to her,

                                       17
  Case 2:19-cv-00365-MHT-JTA Document 137 Filed 04/12/20 Page 18 of 56



the written clarifications “made it very clear to me that

my medical judgment was not the final decision when it

came to the care decisions that I was making for my

patients.       I don’t know who that is going to be left up

to, but it made it very clear to me ... that [my medical

judgment] would not be the final call.”              Id. at 125:7-13.

       With all of these varying interpretations of the

State’s    public    health    orders    in   mind,    including     the

interpretations      provided     to    the   plaintiffs’       counsel

before the filing of the motion for temporary restraining

order, the court now turns to the plaintiffs’ motion for

a preliminary injunction.



                        II. LEGAL STANDARDS

       For a preliminary injunction to issue, the plaintiffs

must     establish    the     following:       (1)     a   substantial

likelihood of success on the merits; (2) a substantial

threat     of    irreparable     injury       if     the   preliminary

injunction is not granted; (3) that the threatened injury

to the plaintiffs outweighs the threatened harm that the

                                  18
  Case 2:19-cv-00365-MHT-JTA Document 137 Filed 04/12/20 Page 19 of 56



injunction      may    cause       the    defendants;           and    (4)   that

granting preliminary injunctive relief is not adverse to

the   public     interest.               See    Ferrero      v.       Associated

Materials, Inc., 923 F.2d 1441, 1448 (11th Cir. 1991);

Cate v. Oldham, 707 F.2d 1176, 1185 (11th Cir. 1983).

Further,       where        a     court        issues      an     injunction,

“invalidating         the       statute     entirely        is    not     always

necessary or justified;” rather, courts “may be able to

render   narrower       declaratory            and    injunctive        relief.”

Ayotte v. Planned Parenthood of N. New England, 546 U.S.

320, 323 (2006).



                                III. DISCUSSION

              A. Likelihood of Success on the Merits

      On March 27, 2020, the State Health Officer released

an order that mandated the postponement of “all dental,

medical, or surgical procedures,” with two exceptions:

(a)   those    “necessary         to     treat       an   emergency      medical

condition” and (b) those “necessary to avoid serious harm

from an underlying condition or disease, or necessary as

                                       19
  Case 2:19-cv-00365-MHT-JTA Document 137 Filed 04/12/20 Page 20 of 56



part of a patient’s ongoing and active treatment.”                     State

Health Order of March 27, 2020 (doc. no. 88-1) at 6 ¶ 7.

On April 3, the State Health Officer entered a new order

with identical medical restrictions that extended their

expiration date from April 17 to April 30.                         See State

Health Order of April 3, 2020 (doc. no. 109-1).                             As

described     above,       these       medical    restrictions             are

susceptible to multiple readings.                Over the course of

this litigation, the defendants themselves have put forth

several     divergent      interpretations         of        the     medical

restrictions,       each      with        dramatically             different

implications for the plaintiffs.

       Under one of the interpretations put forth by the

defendants, for all of April, abortions can lawfully

proceed without delay only when necessary to protect

maternal life or maternal health.                Based on the record

that is now before the court, the medical restrictions,

read    pursuant    to    this     interpretation,           violate       the

Fourteenth    Amendment.         The    court    has    no    enforceable

guarantee    that   the    medical      restrictions         will    not   be

                                   20
  Case 2:19-cv-00365-MHT-JTA Document 137 Filed 04/12/20 Page 21 of 56



interpreted     in   this     way   by     those   tasked    with   their

enforcement through 1975 Ala. Code § 22-2-14 or other

mechanisms.     See April 6, 2020, Hr’g Tr. (doc. no. 133)

at 44:15-25 (Dr. Harris disclaiming knowledge of how the

order might be enforced by others).                The plaintiffs and

the court also cannot rely on the defendants’ non-binding

assurances      that    they        will     not    return     to    this

interpretation.        Accordingly, as explained below, the

court   finds   that    the    plaintiffs      have   demonstrated       a

substantial likelihood of success on the merits.



             1. Effects of Mandatory Postponement

    On March 30, counsel for the defendants represented

that, under the medical restrictions, abortions could

lawfully     proceed    without       delay    only    if    they   were

necessary to protect the life and health of the mother.

See March 30, 2020, Hr’g Tr. (doc. no. 98) at 20:22-21:1,

22:6-10.     Under this reading, the medical restrictions

would mandate the postponement until at least April 30

of all abortions not performed to protect maternal life

                                    21
  Case 2:19-cv-00365-MHT-JTA Document 137 Filed 04/12/20 Page 22 of 56



or maternal health.5

    On the limited record before the court, the precise

implications of the medical restrictions, interpreted in

this way, remain murky.         The COVID-19 crisis leaves the

court and the parties in uncharted territory.                 But this

much is clear: for at least some women,6 a mandatory

postponement     until     April        30   would   operate      as     a


    5. This reading by the defendants is a plausible one.
The restrictions allow medical procedures only when
“necessary to treat an emergency medical condition” or
“to avoid serious harm from an underlying condition or
disease.” State Health Order of March 27, 2020 (doc. no.
88-1) at 6 ¶ 7.        While there are other plausible
interpretations, the exception can be read to mandate
postponement of any abortion not necessary to protect the
life or health of the mother.      And while the medical
restrictions also allow for procedures that are
“necessary as part of a patient’s ongoing and active
treatment,” id., the meaning of this provision, and
whether and how it applies to abortion, is far from clear.

    6. Dr. Robinson acknowledged that, at least
hypothetically, it was “possible for there to be at least
one abortion that can be safely postponed in [her]
judgment.”    April 6, 2020, Hr’g Tr. (doc. no. 133) at
155:8-10. But “[l]egislation is measured for consistency
with the Constitution by its impact on those whose
conduct    it     affects.... The   proper    focus    of
constitutional inquiry is the group for whom the law is
a restriction, not the group for whom the law is
irrelevant.” Casey, 505 U.S. at 894.
                                   22
     Case 2:19-cv-00365-MHT-JTA Document 137 Filed 04/12/20 Page 23 of 56



prohibition of abortion, entirely nullifying their right

to    terminate      their      pregnancies,         or   would         impose    a

substantial        burden    on    their       ability        to    access       an

abortion.       The court provides examples here, though it

cautions that the groups described do not constitute an

exhaustive accounting of the medical restrictions’ likely

effects.

       First,     for    some     group       of     women,    a        mandatory

postponement        will    make     a    lawful      abortion          literally

impossible.         Under Alabama law, a woman’s window for

seeking a lawful abortion is limited: abortion becomes

illegal when the probable postfertilization age of the

fetus is at least 20 weeks.                    See 1975 Ala. Code, as

amended, § 26-23B-5.              A mandatory postponement until

April 30 could thus extend a woman’s pregnancy beyond the

20-week      boundary      imposed       by   law,    making       an    abortion

illegal.        See id.; see also Pls.’ Mem. in Supp. of a

T.R.O. (doc. no. 73-1) at 2 (describing a woman who would

be “pushed past the legal limit for abortion in Alabama

if she does not obtain an abortion this week”).

                                         23
  Case 2:19-cv-00365-MHT-JTA Document 137 Filed 04/12/20 Page 24 of 56



    For other women, a postponement would make securing

a lawful abortion far more difficult, or even impossible,

including because of major logistical hurdles.               Take, for

instance, abortions performed after 14 weeks.                 Only one

clinic in Alabama can perform such abortions, see April

6, 2020, Hr’g Tr. (doc. no. 133) at 78:4-9, which are

normally a very small minority of all abortions performed

statewide.        See    Induced        Termination    of    Pregnancy

Statistics (doc. no. 88-13) at 10.               But if widespread

delays to abortions occur, that clinic’s limited capacity

will likely become a serious barrier that renders lawful

abortions entirely unavailable to some women in Alabama.

See April 6, 2020, Hr’g Tr. (doc. no. 133) at 114:7-

116:1.    Women in Alabama might also face difficulty

traveling to a clinic, see id. at 92:16-19, particularly

if they live in the far reaches of the State; receiving

necessary time off, see id. at 92:11-15, or child care,

see id. at 92:24-93:1; and affording an abortion in the

first place, see id. at 92:5-10. (In Alabama, an abortion

requires two visits, so these obstacles must be navigated

                                   24
  Case 2:19-cv-00365-MHT-JTA Document 137 Filed 04/12/20 Page 25 of 56



twice.     See, e.g., id. at 93:2-6.)               A mandatory delay

would greatly exacerbate many of these difficulties,

unseating plans in the midst of a pandemic that has

yielded widespread job loss, financial difficulty, and

social isolation.         See, e.g., id. at 113:11-13 (Dr.

Robinson noting that “[w]ith each week that the pregnancy

is delayed or termination of the pregnancy is delayed,

that means there is an increased cost to the patient”);

id. at 93:7-14 (noting the pandemic’s impact on women

seeking abortions, apart from the medical restrictions).7

It is abundantly clear, and the court now finds, that a

delay    until   April    30    will    pose    a    tremendous,      and

sometimes    insurmountable,        burden     for    many   women       in

Alabama.

    Further,     for     some   women,    a    postponement      of      an

abortion may cause serious harm, or a substantial risk

of serious harm, to that woman’s health.                 Dr. Robinson



    7. The court finds that Dr. Robinson is an expert in
obstetrics and gynecology and abortion practice. See
April 6, 2020, Hr’g Tr. (doc. no. 133) at 72:21-24.
                                  25
  Case 2:19-cv-00365-MHT-JTA Document 137 Filed 04/12/20 Page 26 of 56



credibly testified that, for at least some women, even a

short   delay    can   make    an    abortion     (or    the    ongoing

pregnancy) substantially riskier.             See, e.g., April 6,

2020, Hr’g Tr. (doc. no. 133) at 160:11-13 (discussing

the increase in risk to patients as time passes); id. at

84:10-21     (discussing        conditions        associated        with

pregnancy); id. at 111:16-18 (noting that “each week that

the abortion is delayed, it increases the risk to the

patient”); id. at 112:18-24 (discussing risks of delay

for women at risk of domestic violence or who have

experienced rape); id. at 111:4-6 (noting that each week

of delay “increases the risk of mortality”); id. at

107:2-11 (reading from a report concluding that, while

complications are rare, the risk of serious complications

increases with delay8); id. at 110:2-5 (summarizing a


    8. Dr. Robinson read from a report admissible as a
learned treatise. See Committee on Reproductive Health
Services: Assessing the Safety and Quality of Abortion
Care in the U.S., National Academies of Sciences,
Engineering, and Medicine, The Safety and Quality of
Abortion Care in the United States (2018); see also Fed.
R. Evid. 803(18).

                                    26
  Case 2:19-cv-00365-MHT-JTA Document 137 Filed 04/12/20 Page 27 of 56



report concluding that “every week an abortion is delayed

increases the risk [of mortality or death in the patient]

by approximately 38 percent”9); see generally id. at

39:17-40:4 (Dr. Harris agreeing regarding Alabama’s high

rate of childbirth complications and maternal mortality).

Abortion is a “very safe” procedure, id. at 110:24-25,

but,     for   some    patients,       the    relative      risk     can

dramatically increase in a short time--and for these

patients, a mandatory delay would create a substantial

and serious risk of harm for many patients.



        2. The Medical Restrictions’ Constitutionality

       The court finds that, in light of these effects, the

plaintiffs have shown a substantial likelihood of success

on the merits.     That is, it is substantially likely that

the medical restrictions, when interpreted to allow only



    9. Here, Dr. Robinson was summarizing a section of a
learned treatise. See Linda A. Bartlett, Risk Factors
for Legal Induced Abortion-Related Mortality in the
United States, 103 Obstetrics & Gynecology 729, 731, 735
(2004); see also Fed. R. Evid. 803(18).
                                  27
  Case 2:19-cv-00365-MHT-JTA Document 137 Filed 04/12/20 Page 28 of 56



those abortions necessary to protect the life and health

of the mother, are unconstitutional.                      First, to the

extent that they are interpreted to prohibit certain

women from ever obtaining a pre-viability abortion--and

force   them,    instead,       to    carry   their       pregnancies    to

term--the       medical      restrictions           are    very   likely

unconstitutional on the record before the court.                       And,

second,   to    the    extent      that    they     impose   substantial

burdens upon or create serious and substantial health

risks for women seeking abortions, they very likely pose

an unconstitutional burden.

    The plaintiffs and the defendants posit two distinct

legal frameworks for this case.               The plaintiffs suggest

that the substantive-due-process analysis of Roe v. Wade,

410 U.S. 113 (1973), Planned Parenthood of Southeast

Pennsylvania v. Casey, 505 U.S. 833 (1992), and other

related cases should govern.              The defendants argue that

the court should instead turn to the State’s emergency

powers, as set forth in Jacobson v. Commonwealth of

Massachusetts,        197   U.S.     11   (1905),    in    reviewing    the

                                     28
  Case 2:19-cv-00365-MHT-JTA Document 137 Filed 04/12/20 Page 29 of 56



order.    The court need not decide which legal framework

applies, and instead assumes that they can and should be

applied together in these circumstances.                     Under either

framework,    the    plaintiffs         have    shown    a    substantial

likelihood that, if read to effect a postponement of any

abortion not required to protect the life and health of

the      mother,       the       medical         restrictions            are

unconstitutional.

      In Jacobson, amid a smallpox outbreak in Cambridge,

Massachusetts,      the   City    (acting      pursuant       to    a   state

statute) mandated the vaccination of all of its citizens.

The   Court   upheld      the    statute       against    a    Fourteenth

Amendment challenge, clarifying that the State’s action

was a lawful exercise of its police powers and noting

that, “[u]pon the principle of self-defense, of paramount

necessity, a community has the right to protect itself

against an epidemic of disease which threatens the safety

of its members.”      Id. at 27.        Still, while Jacobson urges

deferential review in times of emergency, it clearly

demands that courts enforce the Constitution.                      See id at

                                   29
  Case 2:19-cv-00365-MHT-JTA Document 137 Filed 04/12/20 Page 30 of 56



28.   Indeed, Jacobson explicitly contemplates a backstop

role for the judiciary: “[I]f a statute purporting to

have been enacted to protect the public health, the

public morals, or the public safety, has no real or

substantial relation to those objects, or is, beyond all

question, a plain, palpable invasion of rights secured

by the fundamental law, it is the duty of the courts to

so adjudge, and thereby give effect to the Constitution.”

Id. at 30 (emphasis added); see also Casey, 505 U.S. at

857 (citing Jacobson for the proposition that “a State’s

interest      in   the   protection    of   life    falls    short       of

justifying any plenary override of individual liberty

claims”).

      Under    Jacobson,     therefore,      a   State’s     emergency

response can still be unlawful if it impinges on a

fundamental right in a “plain, palpable” way.                Jacobson,

197 U.S. at 31.10        Abortion is a fundamental right.           See,


    10. The Jacobson Court--writing long before the
development     of    modern     substantive-due-process
jurisprudence--found no clear invasion of any fundamental
right.   “Whatever may be thought of the expediency of
                                  30
     Case 2:19-cv-00365-MHT-JTA Document 137 Filed 04/12/20 Page 31 of 56



e.g., Doe v. Moore, 410 F.3d 1337, 1343 (11th Cir. 2005)

(noting that “[t]he Supreme Court has recognized that

fundamental rights include those guaranteed by the Bill

of    Rights    as   well     as     certain      ‘liberty’   and   privacy

interests,”        which     include        the    right   “to   abortion”

(internal citation marks omitted)).                   And so Jacobson asks

courts to protect it, even in times of emergency.

       Here, the contours of the fundamental right at stake

are described in Roe, Casey, and subsequent cases.                          As

the     Supreme      Court     has    repeatedly        re-affirmed,     the

Fourteenth        Amendment        protects       a   woman’s    right      to

terminate her pregnancy.             See, e.g., Stenberg v. Carhart,

530 U.S. 914, 921 (2000) (noting that the Supreme Court

“has      determined         and     then     redetermined       that    the

Constitution offers basic protection to the woman's right

to choose”).



this statute, it cannot be affirmed to be, beyond
question, in palpable conflict with the Constitution.”
Jacobson, 197 U.S. at 31. Its inquiry thus ended with
deference to the State’s chosen policy.   But here, a
fundamental right is clearly at issue.

                                       31
  Case 2:19-cv-00365-MHT-JTA Document 137 Filed 04/12/20 Page 32 of 56



       Still, the right to an abortion does have limits.

As the Court recognized in Casey, a State may regulate

pre-viability       abortion       to     further          its    legitimate

interests, but only if the laws in question do not place

an “undue burden” on a woman’s right to end her pregnancy.

Casey, 505 U.S. at 876–79 (plurality opinion).                      Further,

Casey itself held that, as applied to a prohibition

(rather     than    a     mere     regulation)        of     pre-viability

abortion,    the    State’s       interests     must       give   way   to   a

woman’s    right     to    terminate      her   pregnancy.           “Before

viability, the State’s interests are not strong enough

to support a prohibition of abortion ....”                        Casey, 505

U.S. at 846 (opinion of the Court); see also Gonzales v.

Carhart,    550    U.S.    124,    146    (2007)      (reiterating       that

“[b]efore viability, a State may not prohibit any woman

from    making     the    ultimate      decision      to    terminate     her

pregnancy”       (internal       citations      and    quotation        marks

omitted)).

       It is abundantly clear that the medical restrictions

in the state health order are unconstitutional to the

                                     32
  Case 2:19-cv-00365-MHT-JTA Document 137 Filed 04/12/20 Page 33 of 56



extent   that   they    prevent     a   woman    from    obtaining       an

abortion before viability--that is, where they effect a

prohibition on abortion.        Although Casey did not consider

the   interests      presented       by    the        defendants    here

(preserving     healthcare     resources        and    reducing    close

social contact), it plainly holds that the choice to

terminate a pregnancy before viability must belong to the

woman, not the State.11        Casey, 505 U.S. at 846 (opinion

of the Court); see also Gonzales, 550 U.S. at 146.                       To

fully prevent this choice (by, for example, mandating

that a woman’s abortion be delayed until it is illegal)

violates   Casey’s     central     holding,      and    thus   violates

Jacobson, too.      See Jacobson, 197 U.S. at 31; see also

id. at 25 (“A local enactment or regulation, even if

based on the acknowledged police powers of a state, must


    11. Indeed, the underlying logic of Casey centers on
dignity and autonomy. See Casey, 505 U.S. at 852 (noting
that, in the abortion context, “the liberty of the woman
is at stake in a sense unique to the human condition and
so unique to the law”). These essential values require
the court’s protection, even (or, maybe, especially) in
an emergency.

                                  33
  Case 2:19-cv-00365-MHT-JTA Document 137 Filed 04/12/20 Page 34 of 56



always yield in case of conflict ... with any right which

[the Constitution] gives or secures.”).                On the record

before the court, even where the State’s interests are

reviewed with great deference, that violation is “plain,

palpable,” and constitutionally forbidden.12               Id. at 31.




    12. Jacobson also discusses an exception for
“[e]xtreme cases,” when the police power is exerted “in
such circumstances, or by regulations so arbitrary and
oppressive in particular cases, as to justify the
interference of the courts to prevent wrong and
oppression.”    Jacobson, 197 U.S. at 38.         Jacobson
continues: “It is easy, for instance, to suppose the case
of an adult who is embraced by the mere words of the act,
but yet to subject whom to vaccination in a particular
condition of his health or body would be cruel and inhuman
in the last degree.     We are not to be understood as
holding that the statute was intended to be applied to
such a case, or, if it was so intended, that the judiciary
would not be competent to interfere and protect the
health and life of the individual concerned.”       Id. at
38-39. Jacobson thus recognizes the need for exemptions
to   allow   individuals   to   avoid   serious,   lasting
impacts--but, unlike in the case of abortion, it did not
face such an impact directly.       See generally In re
Cincinnati Radiation Litig., 874 F. Supp. 796, 819 (S.D.
Ohio 1995) (noting that Jacobson “involved minimally
invasive procedures with no lasting side effects”).     At
minimum, this exception makes clear that Jacobson does
not give blanket authority to the State, even in an
emergency.

                                  34
  Case 2:19-cv-00365-MHT-JTA Document 137 Filed 04/12/20 Page 35 of 56



    But even where they operate as a “regulation” of

abortion,     and     not     a    “prohibition,”          the    medical

restrictions, if interpreted to mandate the postponement

of any abortion not necessary to protect the life and

health of the mother, are very likely unconstitutional.

The court finds it substantially likely that they pose

an “undue burden,” Casey, 505 U.S. at 786, that is so

extreme that the restrictions effect “a plain, palpable

invasion    of    rights    secured     by    the   fundamental        law,”

Jacobson, 197 U.S. at 31.

    Under the “undue burden” analysis, a regulation of

pre-viability abortion cannot survive if the “burdens a

law imposes on abortion access” outweigh its benefits.

Whole Woman’s Health v. Hellerstedt, 136 S. Ct. 2292,

2309 (2016).      Put another way, “the court must determine

whether,    examining       the   regulation        in   its   real-world

context,    the     obstacle      is   more    significant       than     is

warranted    by     the     State’s      justifications          for     the

regulation.”      Planned Parenthood Se., Inc. v. Strange, 9

F. Supp. 3d 1272, 1287 (M.D. Ala. 2014) (Thompson, J.).

                                   35
  Case 2:19-cv-00365-MHT-JTA Document 137 Filed 04/12/20 Page 36 of 56



       Considered in their real-world context, the medical

restrictions will pose a substantial obstacle to many

women in Alabama.      In general, even a brief delay causes

serious challenges: a 24-hour waiting period, though

upheld in Casey, posed a close question for the Supreme

Court. As this court later noted, the one-day wait “seems

to have fallen just on the other side of the line from

being a substantial obstacle.”            Planned Parenthood Se.,

Inc. v. Strange, 9 F. Supp. 3d 1272, 1286 (M.D. Ala.

2014) (Thompson, J).

       Here, counted from the initial imposition of the

medical restrictions, a delay could exceed one month--

even    if   the   restrictions     are    not   extended--and       the

lengthy postponement period sweeps in many women.13                  The



    13. The defendants have admitted that the course of
the pandemic could last three or four months, beginning
in early March. See April 6, 2020, Hr’g Tr. (doc. no.
133) at 37:21-22.      The medical restrictions could
certainly be extended beyond April 30. See, e.g., id.
at   104:11-14  (Dr.   Robinson  explaining  that   she
understands the medical restrictions could be extended
past April 30).

                                  36
  Case 2:19-cv-00365-MHT-JTA Document 137 Filed 04/12/20 Page 37 of 56



possible implications of a postponement, applied across

the board, are varied and deeply troubling, as the court

discussed above.      The medical restrictions would amplify

existing challenges, pose severe health risks, and render

abortions functionally unavailable for at least some

women.    Most importantly, however, if the restrictions

are read to delay any abortion not necessary to protect

the   life   and   health     of   the    mother,     then    abortion

providers would be categorically unable to even consider

these factors in determining whether an abortion can or

should be postponed.

      These extensive burdens must be balanced against the

interests put forth by the defendants: the preservation

of healthcare resources (including personal protective

equipment) and the prevention of close social contact.14



    14. In Casey and its progeny, regulations of
abortions are typically justified by two legitimate
interests: “preserving and promoting fetal life,”
Gonzales v. Carhart, 550 U.S. 124, 145 (2007), and
protecting the health of the woman, see id. at 146. Here,
the court assumes that the defendants’ interests in
preserving healthcare resources and preventing social
                                   37
  Case 2:19-cv-00365-MHT-JTA Document 137 Filed 04/12/20 Page 38 of 56



See, e.g., April 6, 2020, Hr’g Tr. (doc. no. 133) at

10:19:11:1     (describing      the     interests    motivating       the

restrictions); id. at 8:3-9:3 (describing the State’s

interest in conserving personal protective equipment);

id. at 9:16-10:2 (social distancing); Decl. of State

Health   Officer     (doc.   no.    88-15)    at    ¶ 24    (discussing

reasons for mandating delay of abortions).                   The court

recognizes     the    urgency    and     breadth    of     the     State’s

COVID-19 response.       But compared to the serious burdens

imposed by the medical restrictions, the benefits to the

State and the public fall far short.

    First,     most    abortions        and   related      appointments

require a limited amount of personal protective equipment

(PPE), and a delayed abortion does not erase even the

patient’s    short-term      need       for   medical      care.      For

instance, the defendants have stated that normal prenatal

visits   and    mandatory       pre-abortion       examinations       can




contact may legitimately support a regulation of abortion
during an emergency.

                                   38
     Case 2:19-cv-00365-MHT-JTA Document 137 Filed 04/12/20 Page 39 of 56



proceed as scheduled under the medical restrictions.

See, e.g., April 3, 2020, Hr’g Tr. (doc. no. 123) at

42:4-16; see also Robinson v. Marshall, 2020 WL 1659700,

at     *3    (M.D.       Ala.    2020)     (Thompson,       J.)      (court

memorializing this); Defs.’ Clarifications (doc. no. 120)

at 2-3 (not disputing it).

       Beyond     those    appointments,        abortions      themselves

require      only    a   limited    amount    of   PPE.15      See    Corr.

Robinson Decl. (doc. no. 99-1) at 13 ¶ 30 (discussing the

PPE required for a medication abortion); April 6, 2020,

Hr’g Tr. (doc. no. 133) at 54:14-55:2 (same); Corr.

Robinson Decl. (doc. no. 99-1) at 13 ¶ 30 (discussing the



    15. Indeed, the State Health Officer conceded that
administering a medication abortion “may not itself”
require the use of PPE. Decl. of State Health Officer
(doc. no. 88-15) at ¶ 24.        He justified delaying
medication abortions based on the risk of possible
complications requiring a surgical abortion or emergency
medical care. Decl. of State Health Officer (doc. no.
88-15) at ¶ 24. However, the rate of such complications
is extremely low, a fact that Dr. Harris admitted he did
not know when he made the decision that medication
abortions should be postponed. See, e.g., April 6, 2020,
Hr’g Tr. (doc. no. 133) at 79:2-15 (discussing the rate
of complications); id. at 55:23-56:1.
                                     39
  Case 2:19-cv-00365-MHT-JTA Document 137 Filed 04/12/20 Page 40 of 56



PPE required for procedural/surgical abortions); April

6, 2020, Hr’g Tr. (doc. no. 133) at 132:10-18 (same).

Further, the risk of a serious complication of abortion

is extremely low.      See id. at 78:11-16.          For some delays,

therefore, some amount of PPE will be conserved; for

other delays, a very small amount of PPE (if any) will

be conserved; and for other delays, any PPE conserved

will simply be re-routed to routine prenatal visits or,

often, appointments required to address the complications

of pregnancy.16       See, e.g., id. at 51:6-8 (Dr. Harris’s

expectation that a pregnant woman should continue to

receive prenatal care under the medical restrictions).

Indeed, as to hospital resources more generally, the

medical      restrictions    are    very    unlikely        to   make    a

significant     difference:      the    rate    of    abortions     that

require hospitalization is extremely low.                   See, e.g.,

April   6,    2020,   Hr’g   Tr.   (doc.    no.      133)   at   79:2-23


    16. With respect to any PPE that is conserved, the
defendants have not put forward evidence regarding how
it might be used or re-directed to hospitals that are
experiencing shortages.
                                   40
     Case 2:19-cv-00365-MHT-JTA Document 137 Filed 04/12/20 Page 41 of 56



(discussing the rate of complications and noting that

most     complications       can    be       managed    in   an   outpatient

setting).      Put simply, even when measured on a very short

time horizon, the benefits of the medical restrictions

as    applied     to    abortions,       are     limited,     particularly

compared to the burdens that they impose.

       Further, if an abortion is delayed and then does not

proceed, the medical restrictions may backfire over time:

PPE    usage    will    often      be   higher    and    provider-patient

contact will likely increase.                  A typical uncomplicated

pregnancy will require multiple prenatal appointments and

delivery, each of which require PPE, even if there are

no unforeseen complications.                  See Corr. Robinson Decl.

(doc. no. 99-1) at 13 ¶ 32; April 6, 2020, Hr’g Tr. (doc.

no. 133) at 125:19-126:5 (Dr. Robinson); see also id. at

51:6-8 (Dr. Harris’s expectation that a pregnant woman

should receive prenatal care).                  A complicated pregnancy

would require far more.             See Corr. Robinson Decl. (doc.

no. 99-1) at 13 ¶ 32.           At least some of these needs will

emerge before the restrictions expire, especially if they

                                        41
  Case 2:19-cv-00365-MHT-JTA Document 137 Filed 04/12/20 Page 42 of 56



are further extended.

    Thus,    assuming      that     the    defendants’       interests

posited   here    may    be    considered      and    granting      them

substantial deference, the court finds that the burden

imposed by the medical restrictions is undue.                   Indeed,

it is substantially and plainly undue--enough that to

impose it impinges the right to an abortion in a “plain,

palpable” fashion.       Jacobson, 197 U.S. at 31.17

    Finally, the defendants also rely upon Smith v.

Avino, 91 F.3d 105, 109 (11th Cir. 1996), abrogated on

unrelated grounds by Steel Co. v. Citizens for a Better

Env’t, 523 U.S. 83 (1998), arguing that it supersedes the

Casey framework and imposes far more deferential review.

In Avino, reviewing an evening curfew imposed in the wake

of Hurricane Andrew, the Eleventh Circuit held that,

“when a curfew is imposed as an emergency measure in


    17. As discussed above, the court assumes that
Jacobson applies and dictates substantial deference to
the state.   If only Casey applies, the analysis here
remains valid and comes to the same conclusion--albeit
even more firmly, because the defendants’ stated
interests would be considered with greater scrutiny.
                                  42
  Case 2:19-cv-00365-MHT-JTA Document 137 Filed 04/12/20 Page 43 of 56



response to a natural disaster, the scope of review in

cases challenging its constitutionality is limited to a

determination     whether     the    [executive’s]      actions     were

taken in good faith and whether there is some factual

basis for the decision that the restrictions ... imposed

were necessary to maintain order.”             Avino, 91 F.3d at 109

(internal   citations,      alteration,        and   quotation    marks

omitted).    But unlike the instant case, Avino addressed

only   temporary,       partial          restrictions    on     certain

fundamental rights, see id., and explicitly addressed

times “when a curfew is imposed ... in response to a

natural disaster.”        Id.    (emphasis added).         This court

declines to extend it beyond those contexts.18


    18. Further, in arguing that Avino should be extended
to state actions that impact fundamental rights in other
contexts, including where such rights may be permanently
denied, the defendant’s argument proves too much. In an
emergency, the defendants suggest, a reviewing court may
investigate only “whether the executive’s actions were
taken in good faith and whether there is some factual
basis for the decision that the restrictions imposed were
necessary to maintain order.”     Avino, 91 F.3d at 109
(internal citations, alteration, and quotation marks
omitted). But under this logic, with only “good faith”
and “some factual basis,” government actors in any
                                    43
  Case 2:19-cv-00365-MHT-JTA Document 137 Filed 04/12/20 Page 44 of 56



    Notably, the court’s conclusions come despite the

substantial deference to the State that Jacobson and

Avino recommend.      In light of the ongoing emergency, the

court   gives    great     weight    to    the    State’s    interests:

preventing       social        contact,         preserving       personal

protective equipment, and preserving other healthcare

resources.      But the court must nonetheless intervene.                A

fundamental right is at stake; that right, for some

women, is subject to a possible permanent denial, not a

mere delay or temporary denial; and, based on the Supreme

Court’s clear holdings on the right to an abortion, the

State’s   asserted       interests,      even    when   viewed    with   a

tremendous      degree    of   deference,        cannot   support    the

accompanying deprivation of a Fourteenth Amendment right.


emergency   could   permanently    curtail   nearly   any
constitutional right. Id. That assertion, which flows
directly from the State’s argument, is extreme, and
plainly false; Avino should not be read to stand for such
a broad proposition.      Compare id. (asserting that
fundamental rights may be “temporarily limited or
suspended” in emergencies, citing Korematsu v. United
States, 323 U.S. 214 (1944)) with Trump v. Hawaii, 138
S. Ct. 2392, 2423 (2018) (noting that “Korematsu was
gravely wrong the day it was decided”).
                                    44
  Case 2:19-cv-00365-MHT-JTA Document 137 Filed 04/12/20 Page 45 of 56



The plaintiffs have, therefore, demonstrated a likelihood

of success on the merits.



                       3. Appropriate Remedy

       Still,    the   medical     restrictions’       constitutional

problems do not justify the plaintiffs’ requested remedy:

an injunction of the medical restrictions, as applied to

abortion     providers,      in    their    entirety.       The   court

declines to use a sledgehammer where a scalpel will do.

Cf. Ayotte v. Planned Parenthood of N. New England, 546

U.S. 320, 323 (2006) (holding that “invalidating the

statute entirely is not always necessary or justified”

when    “lower     courts    may   be   able     to   render   narrower

declaratory and injunctive relief”). Accordingly, rather

than enjoin the medical restrictions in full, the court

will enjoin them only to prevent those applications of

the medical restrictions that are inconsistent with the

mandates of the Constitution, as described above.

       The      defendants     have        put    forward      multiple

interpretations of the medical restrictions.                Based upon

                                   45
  Case 2:19-cv-00365-MHT-JTA Document 137 Filed 04/12/20 Page 46 of 56



the defendants’ most recent clarifications, the medical

restrictions grant substantial leeway to providers acting

in their reasonable medical judgment (in contrast to the

previous interpretation, described above, which was far

more restrictive).        For instance, the defendants have

clarified that the medical restrictions allow providers

to consider a range of factors in determining whether a

procedure can lawfully proceed as scheduled.                When asked

which factors, Dr. Harris pointed only to providers’

clinical judgment.        “[T]he clinician should use their

clinical judgment and consider whatever factors they

would   deem     would      be    appropriate       to     make     that

determination [of whether a procedure falls within one

of the order’s exceptions].”            April 6, 2020, Hr’g Tr.

(doc. no. 133) at 16:3-5 (testimony of Dr. Scott Harris)

(emphasis added).       Ultimately, “[t]he providers are the

ones who determine whether their procedure fits in [the

order’s] exceptions, not the health department.”                  Id. at

49:19-21.

    By the State Health Officer’s telling, then, an

                                  46
     Case 2:19-cv-00365-MHT-JTA Document 137 Filed 04/12/20 Page 47 of 56



abortion provider is permitted to consider all of those

factors that he or she reasonably deems relevant in

deciding whether an abortion can be delayed.                        As Dr.

Robinson credibly testified (and as the court now finds),

an    abortion     provider     might     reasonably       consider    many

factors, including: whether the woman’s abortion would

become riskier because of a substantial delay, see April

6, 2020, Hr’g Tr. (doc. no. 133) at 105:22-23; the

patient’s “socioeconomic factors, her medical history,

[or]     the    circumstances       surrounding      her    decision        to

proceed with an abortion,” id. at 158:21-23; and the

“logistics of getting back to the clinic, taking the time

off of work, [and] coordinating care for their children,”

id. at 114:1-2.         Where these considerations (or others)

are relevant to a provider’s determination under the

medical restrictions, that provider may lawfully consider

them, and       Dr. Harris explicitly disclaimed any interest

in second-guessing those decisions.                See April 6, 2020,

Hr’g Tr. (doc. no. 133) at 44:3-10.

       The court assumes that, if they were only read in

                                     47
  Case 2:19-cv-00365-MHT-JTA Document 137 Filed 04/12/20 Page 48 of 56



this way, the medical restrictions would not constitute

an unlawful prohibition of any woman’s abortion.                   Rather,

they    would   allow    a     provider    to    consider    whether     a

patient’s abortion must proceed as scheduled because that

patient will not, or likely will not, be able to terminate

her pregnancy if it is postponed.

       Still, the plaintiffs have expressed a lingering

reticence to trust the representations of the defendants,

particularly with respect to non-binding interpretations

that emerged after multiple days of litigation.                       The

court finds these concerns warranted: “Mid-litigation

assurances are all too easy to make and all too hard to

enforce, which probably explains why the Supreme Court

has refused to accept them.”            W. Alabama Women’s Ctr. v.

Williamson,     900     F.3d    1310,     1328    (11th     Cir.    2018)

(affirming      an      injunction        despite    a      non-binding

clarification from the State), cert. denied sub nom.

Harris v. W. Alabama Women’s Ctr., 139 S. Ct. 2606 (2019);

see also Stenberg v. Carhart, 530 U.S. 914, 940 (2000)

(cautioning     against      accepting      an   Attorney     General’s

                                   48
  Case 2:19-cv-00365-MHT-JTA Document 137 Filed 04/12/20 Page 49 of 56



non-binding interpretation of a state law).                 Despite the

defendants’ most recent clarifications, therefore, an

injunction must issue.

    A    clear,      enforceable       standard        is   especially

essential    given    the    long      history    of    anti-abortion

sentiment in Alabama and nationwide.             See, e.g., Planned

Parenthood Se., Inc. v. Strange, 33 F. Supp. 3d 1330,

1334 (M.D. Ala. 2014) (Thompson, J.), as corrected (Oct.

24, 2014), supplemented, 33 F. Supp. 3d 1381 (M.D. Ala.

2014), and amended, No. 2:13-cv-405-MHT, 2014 WL 5426891

(M.D. Ala. Oct. 24, 2014).          Said history is no secret to

any abortion provider in Alabama--it is evident “when she

opens the newspaper, drives by a group of protesters at

a clinic, or learns that another piece of legislation

concerning abortion has been enacted.”                  Id.19    As the

court noted, this observation “does not imply that such




    19. Just last year, this court preliminarily enjoined
a law that imposed a “near-total ban on abortion.”
Robinson v. Marshall, 415 F. Supp. 3d 1053, 1055 (M.D.
Ala. 2019) (Thompson, J.).

                                  49
  Case 2:19-cv-00365-MHT-JTA Document 137 Filed 04/12/20 Page 50 of 56



activities    are   illegal,     improper,      or   morally     wrong;

indeed, the right to express deeply held beliefs is of

the utmost importance.”           Id.      But these events have

inarguably yielded a “climate of violence, harassment,

and hostility,” id., that pervades the day-to-day work

of abortion providers in Alabama.20


    20. These challenges clearly persist.         As one
example, Dr. Robinson regularly receives threatening and
harassing messages online and in person because she is
an abortion provider, including a recent social media
message expressing “hope” that she contracts COVID-19.
See Suppl. Robinson Decl. (doc. no. 110-1) at 3 ¶ 8;
Attachment 2 (doc. no. 110-2). Anti-abortion advocates,
including another physician, have also filed complaints
against Robinson with the Board of Medical Examiners.
See Suppl. Robinson Decl. (doc. no. 110-1) at 3 ¶ 8-9;
April 6, 2020, Hr’g Tr. (doc. no. 133) at 168:20-169:13.
Although these complaints have never been substantiated,
they have triggered investigations, which Dr. Robinson
must now report each time she renews her medical license.
See Suppl. Robinson Decl. (doc. no. 110-1) at 3 ¶ 8;
April 6, 2020, Hr’g Tr. (doc. no. 133) at 169:14-19.
Protesters have also filed complaints against AWC with
the Alabama Department of Public Health, which reliably
lead to investigations of the clinic, disrupting the
clinic’s practice though never leading to a finding of
any wrongdoing.    See id. at 122:13-25.    Dr. Robinson
testified that these tactics of protesters “keep[] me and
my staff constantly feeling on edge, I mean, wondering
from day to day what the next attack is going to be and
how effective they will be.” Id. The court finds Dr.
Robinson’s testimony credible.
                                  50
  Case 2:19-cv-00365-MHT-JTA Document 137 Filed 04/12/20 Page 51 of 56



    In this environment, a provider might reasonably fear

that prosecutions under the medical restrictions will

proceed        despite       the    defendants’         on-the-record

interpretations.21         But to proceed with lawful abortions,

providers      must   be    confident   that    their    exercise        of

reasonable      medical      judgment   will    not     be   met     with

unconstitutional or bad-faith prosecution.                    That is,

physicians acting lawfully cannot be left to “the tender

mercies of a prosecutor’s discretion and the vagaries of

a jury’s decision,” W. Alabama Women’s Ctr., 900 F.3d at

1329,     or   wrongly      deterred    from    performing         lawful

procedures in the first place.             See generally Colautti

v. Franklin, 439 U.S. 379, 396 (1979) (“The prospect of


    21. These fears are justified by, among other things,
recent events. Dr. Robinson testified that, since the
medical restrictions went into effect, protestors have
called the police asking them to “come and check on us,”
“thinking that we were supposed to be shut down” and
urging investigations from the police and the Department
of Public Health. April 6, 2020 Hr’g Tr. (doc. no. 133)
at 121:3-21.    The police have responded in person at
least once since the pandemic began.         See id. at
121:22-122:9. In general, these efforts (and others like
them) keep Dr. Robinson and her staff “constantly feeling
on edge.” Id. at 122:23.
                                   51
     Case 2:19-cv-00365-MHT-JTA Document 137 Filed 04/12/20 Page 52 of 56



such disagreement, in conjunction with a statute imposing

strict civil and criminal liability for an erroneous

determination ..., could have a profound chilling effect

on the willingness of physicians to perform abortions

near the point of viability in the manner indicated by

their best medical judgment.”).

       Given     these      realities,     guaranteeing        practical,

reliable flexibility to abortion providers requires an

injunction.        But the court’s injunction will be limited

in scope.        It will essentially reduce to an order the

most recent representations made by the defendants (and,

in    particular,      by    Dr.   Scott   Harris),     rendering      them

enforceable and locking them into place.                  To the extent

that the state health order is applied in a fashion

inconsistent with this mandate, and only to that extent,

it will be enjoined.



                            B. Irreparable Harm

       The plaintiffs have demonstrated that the medical

restrictions, if left in place, would result in imminent,

                                     52
  Case 2:19-cv-00365-MHT-JTA Document 137 Filed 04/12/20 Page 53 of 56



irreparable    harm    to   some,    though    not    all,    of   their

patients.        The    medical      restrictions       are     clearly

susceptible to an interpretation that would permanently

prevent or impose plainly undue burdens upon abortions

for some women, denying those women their fundamental

right to privacy.      As the Eleventh Circuit has held, any

denial of that right constitutes “irreparable injury.”

Ne. Fla. Chapter of Ass’n of Gen. Contractors of Am. v.

City of Jacksonville, Fla., 896 F.2d 1283, 1285 (11th

Cir. 1990). The effects of such a denial are particularly

severe   in   the   abortion     context:     the    Seventh    Circuit

recently noted that a “delay in obtaining an abortion can

result in the progression of a pregnancy to a stage at

which an abortion would be less safe, and eventually

illegal.”     Planned Parenthood of Wisconsin, Inc. v. Van

Hollen, 738 F.3d 786, 796 (7th Cir. 2013).                    For those

women approaching 20 weeks of pregnancy, such harms are

especially acute.        As described above, in the instant

case, these harms include an increase in medical risk,

see April 6, 2020, Hr’g Tr. (doc. no. 133) at 105:19-23,

                                  53
  Case 2:19-cv-00365-MHT-JTA Document 137 Filed 04/12/20 Page 54 of 56



106:17-107:11,       109:20-25,        and      serious      logistical

challenges, id. at 112:25-114:4, including substantial

travel, see, e.g., id. at 92:16-19.

    Moreover,     the   plaintiffs       have    demonstrated     that,

despite the defendants’ clarifications stated on the

record,   they   remain     at   serious     risk     of   prosecution,

including because, without an injunction, the defendants

would retain the option to revise their interpretation

of the medical restrictions.           Such enforcement also poses

a threat of imminent harm.



                    C. The Balance of Hardships

    The plaintiffs have shown that, with no injunction

in place, some women would very likely be forced to carry

their pregnancies to term; others would face serious

obstacles    that     render     obtaining       an    abortion     very

difficult.    Further, they have demonstrated a meaningful

risk of unwarranted prosecutions that deter abortion

providers and, in turn, create a substantial obstacle for

women seeking abortions. These injuries are substantial.

                                  54
  Case 2:19-cv-00365-MHT-JTA Document 137 Filed 04/12/20 Page 55 of 56



    In contrast, the state health order, as applied to

abortion providers, contributes relatively little to the

State’s efforts to preserve healthcare resources and

prevent close personal contact.          (The court describes and

weighs these benefits in detail above.)              As importantly,

the court’s injunction is narrow, minimizing harm to the

defendants by embracing recent clarifications made on the

record by the State Health Officer.              In sum, the court

finds that the balance of hardships tips towards the

plaintiffs.



                      D. The Public Interest

    The   court    also    finds    that    a   narrow    preliminary

injunction serves the public interest.                The defendants

have described serious and urgent conditions--conditions

that merit an equally serious and urgent response.                  But,

based on the current record, the defendants’ efforts to

combat COVID-19 do not outweigh the lasting harm imposed

by the denial of an individual’s right to terminate her

pregnancy, by an undue burden or increase in risk on

                                   55
     Case 2:19-cv-00365-MHT-JTA Document 137 Filed 04/12/20 Page 56 of 56



patients imposed by a delayed procedure, or by the cloud

of unwarranted prosecution against providers.

       Still,    the    court     recognizes       the   demands    of   the

ongoing      crisis.         By    issuing     a     narrowly      tailored

injunction, the court simultaneously insists, on the one

hand, that abortion providers shoulder some of the burden

of the State’s widespread response--and protects, on the

other, the right to privacy guaranteed by the United

States Constitution.

                                    ***

       In accordance with this opinion, the court will issue

an     appropriate       injunction       separately.           The      bond

requirement of Fed. R. Civ. P. 65(c) will be waived.

       DONE, this the 12th day of April, 2020.


                                       /s/ Myron H. Thompson
                                    UNITED STATES DISTRICT JUDGE
